Citation Nr: 0610319	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  03-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased disability rating for service-
connected ruptured left posterior tibial tendon, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1966 to December 1970 and in the United States 
Army from September 1986 to September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota that granted service 
connection for ruptured left posterior tibial tendon and 
assigned a 10 percent disability rating.  The veteran's 
appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in June 2003.  

Issues not on appeal

In the above-referenced February 2003 rating decision, the RO 
also granted service connection for a left knee disability 
and assigned a noncompensable (zero percent) disability 
rating.  The veteran referred to his left knee in his March 
2003 notice of disagreement.  However, it appears that the 
veteran's reference to the left knee was merely for 
illustrative purposes to indicate why his service-connected 
left ankle warranted a disability rating higher than 10 
percent.   Moreover, in his June 2003 substantive appeal, the 
veteran limited his appeal solely to the service-connected 
left ankle disability.  Accordingly, the issue of entitlement 
to a compensable left knee disability is not before the 
Board.  

Additionally, in a March 2005 statement, the veteran noted 
that he was experiencing a number of problems with his right 
ankle that were "probably due to the readjustments in how I 
have had to walk due to the injured left ankle."  It appears 
that the veteran may be raising a claim of entitlement to 
secondary service connection for a right ankle disability.  
If so, he and his representative should contact the RO on 
this matter.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In his June 2003 substantive appeal, the veteran referred to 
treatment at a VA facility in "Ellsworth".  Also, the 
veteran indicated in a March 2005 statement that Tri Care 
referred him to private orthopedist L.A., and that he was 
also referred to Western Medical Rehabilitation Clinic, where 
he was fitted for a left ankle brace.  These records are not 
part of the claims folder.  VA has an obligation to obtain 
all relevant treatment records.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002).

Moreover, the veteran has alluded to the fact in the March 
2005 statement that his service-connected left ankle 
disability has increased in severity since his last VA 
examination in January 2003: "By December 2003 I reached the 
point where I could not walk without severe pain."  The 
Board finds that a more recent VA examination is warranted.  
See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) 
[VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].  

The Board observes that a January 2003 VA examination 
indicated that the veteran had an abnormal walk and definite 
pes planus in the left foot, "more so than on the other 
foot."  Thus, the source of the veteran's left lower 
extremity pain is unclear.  
The medical evidence of record does not differentiate between 
the symptomatology associated with the service-connected left 
ankle disability and the symptomatology associated with the 
non service-connected pes planus.  The Board is precluded 
from differentiating between symptomatology attributed to a 
service-connected disability and a non service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  For this 
reason, the case must be remanded for a medical opinion which 
differentiates between service-connected and non-service 
connected pathology, to the extent possible.  

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative and ask 
that he identify any recent medical 
examination, hospitalization or 
treatment records pertaining to his 
service-connected left ankle.  Any 
such records so identified should be 
obtained, to the extent possible, and 
any records so obtained should be 
associated with the veteran's VA 
claims folder.

2.  VBA should then schedule the 
veteran for a physical examination in 
order to determine the current 
severity of the service-connected left 
ankle disability.  The veteran's VA 
claims folder should be forwarded to 
the examiner for review in connection 
with the examination.  The examiner 
should specifically comment on any 
limitation of motion, fatiguability, 
incoordination and weakness associated 
with the service-connected left ankle 
disability.  The examiner should also 
attempt to differentiate between the 
symptomatology associated with the 
veteran's service-connected left ankle 
disability and left foot pes planus.  
If the symptomatology associated with 
each cannot be differentiated, the 
examiner should so state.  Any 
diagnostic testing deemed to be 
necessary by the examiner should be 
accomplished.  The report of the 
examination should be associated with 
the veteran's VA claims folder.

3.  VBA should then readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for the 
service-connected ruptured left 
posterior tibial tendon.  If the 
benefit sought on appeal remains 
denied, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case 
and allow an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





